      Case 2:19-cv-00371-RMP     ECF No. 18      filed 03/27/20   PageID.169 Page 1 of 3



 1                     UNITED STATES DISTRICT COURT
 2                FOR THE EASTERN DISTRICT OF WASHINGTON
                             SPOKANE DIVISION
 3

 4   LONNIE TOFSRUD,

 5                                 Plaintiffs,       No. 2:19-cv-00371-RMP

 6         v.                                        NOTICE OF APPEARANCE
 7
     CITY OF SPOKANE, a municipal
 8   corporation; CRAIG MEIDL, in his
     personal and official capacity; JUSTIN
 9
     LUNDGREN, in his person and official
10   capacity; and DAVE STABEN, in his
     personal and official capacity,
11
12                              Defendants.
13
14
           TO: All parties, their attorneys of record; and

15         TO: The Clerk of the Court:
16
           PLEASE TAKE NOTICE that attorney Jeffry K. Finer from the law offices
17
18   of KSB Litigation, P.S., with offices located at 510 West Riverside Avenue, Third

19   Floor, and whose telephone number is 509 624-8988, has associated with attorney
20
     Daniel E. Thenell, WSBA No. 37297 from the law offices of the Thenell Law
21
22   Group as attorneys for Plaintiff Lonnie Tofsrud.

23          DATED this 27th day of March, 2020.
24
25
26



     NOTICE OF APPEARANCE - 1                                              KSB LITIGATION, P.S.
                                                                    510 W. RIVERSIDE AVE., #300
                                                                  SPOKANE, WASHINGTON 99201
                                                                            PHONE (509) 624-8988
      Case 2:19-cv-00371-RMP    ECF No. 18    filed 03/27/20   PageID.170 Page 2 of 3



 1    StandardSig                            KSB LITIGATION, P.S.
 2
 3
                                             By
 4                                                Jeffry K. Finer, WSBA #14610
                                                  Lonnie Tofsrud
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



     NOTICE OF APPEARANCE - 2                                           KSB LITIGATION, P.S.
                                                                 510 W. RIVERSIDE AVE., #300
                                                               SPOKANE, WASHINGTON 99201
                                                                         PHONE (509) 624-8988
      Case 2:19-cv-00371-RMP      ECF No. 18   filed 03/27/20   PageID.171 Page 3 of 3



 1
 2
                                CERTIFICATE OF SERVICE

 3   I hereby certify that on this    27th day of March, 2020, I caused to be served a
 4
     true and correct copy of the foregoing NOTICE OF ASSOCIATION/
     APPEARANCE by the method indicated below and addressed as follows:
 5
 6
       Thomas W. McLane,                                 U.S. MAIL
       WSBA #1226                                        OVERNIGHT MAIL
 7                                                       DELIVERED
 8                                                       FACSIMILE
                                                         E-MAIL
 9                                         ___X__        ECF SYSTEM
10
11     Daniel E. Thenell,                                U.S. MAIL
12     WSBA #37297                                       OVERNIGHT MAIL
                                                         DELIVERED
13                                                       FACSIMILE
14                                                       E-MAIL
                                           ___X__        ECF SYSTEM
15
16
17
18
     Dated this 27th day of March, 2020.
19
20                                         s/ Jeffry K. Finer WSBA 14610

21
22
23
24
25
26



     NOTICE OF APPEARANCE - 3                                            KSB LITIGATION, P.S.
                                                                  510 W. RIVERSIDE AVE., #300
                                                                SPOKANE, WASHINGTON 99201
                                                                          PHONE (509) 624-8988
